Case 4:20-cv-00127-JHM-HBB Document 23 Filed 01/06/21 Page 1 of 4 PageID #: 72




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                        CIVIL ACTION NO. 4:20-CV-00127-JHM-HBB


STEVEN DAME                                                                             PLAINTIFF


VS.


DAIMLER TRUCKS NORTH AMERICA, LLC                                                   DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

       Before the Court is the joint motion for entry of a protective order (DN 18). The proposed

protective order was previously filed (DN 17). At paragraph 8 of the tendered agreed protective

order, the parties would provide that:

               In the event that any discovery materials designated as subject to
               this Protective Order are included with, or the contents thereof are
               in any way disclosed in, any pleading, motion or other paper filed
               with the Clerk of this Court, such confidential document or
               information shall be kept confidential and under seal by the Clerk
               until further order of the Court. Upon good cause shown, the Court
               may order that the use of any such document or of information
               contained therein and any testimony associated with the confidential
               information contained therein shall be held in camera.

(DN 17 PageID 61 ¶8).

       This provision is problematic as it runs afoul of Local Rule of Civil Practice 5.7.

               LR 5.7         Filing Documents Under Seal

               (a) Presumption of public access. Parties and counsel should
               presume that all documents filed in district court should be available
               for the public to access and that restricting public access can occur
               only in limited circumstances, as set forth in this Rule.
Case 4:20-cv-00127-JHM-HBB Document 23 Filed 01/06/21 Page 2 of 4 PageID #: 73




               (b) "Sealed Document" defined. A "sealed document"' is defined
               as a document or motion filed pursuant to (1) a protective order
               restricting public access, (2) an order granting leave to file the sealed
               document or motion, in conjunction with a motion for leave to seal
               or a previously-filed redacted document, or (3) included within a
               category of documents considered sealed under a federal statute or
               federal rule of procedure, local rule, or standing order of this court.
               A sealed document or motion is not available electronically, or by
               any other means, to the parties, attorneys or the public.

               (c) Specific Authority or Motion Required; Protective Orders.
               Absent a federal statute or federal rule of procedure, local rule, or
               standing order of this court. a party seeking to file a sealed document
               must electronically file a motion for leave to seal. The motion must
               state why sealing is required and must establish that the document
               sought to be filed under seal is entitled to protection from public
               disclosure. Reference to a stipulation that allows a party to
               designate certain documents as confidential is not sufficient grounds
               to establish that a document, or portions thereof warrants filing
               under seal.

               (d) Electronic Filing Rules and Procedures. All procedures for
               filing documents under seal, whether pursuant to this Rule or a
               federal statute or federal rule of procedure, are contained in the
               court's Amended Electronic Case filing Administrative Policies and
               Procedures, available from the Clerk's office on the following
               websites:

               WDKY - http://www.kywd.uscourts.gov/
               EDKY - http://www.kyed.uscourts.gov/

       The tendered order would permit the parties to file a document under seal without first

moving for leave to do so. While the tendered order contemplates “further orders of the Court,” it

does not address the filing of a motion. Moreover, the tendered order provides that, upon good

cause shown, the Court may maintain protected documents “in camera” (DN 17 PageID 61 ¶8).

“In camera” means “any activity that takes place in the privacy of the judge's chambers. By

extension, the phrase describes a discussion, argument, or activity that occurs as a matter of official

conduct but not in public.” In Camera, BOUVIER LAW DICTIONARY (Desk ed. 2012). Maintaining

a document “in camera” is not the same as maintaining a document under seal in the public record.

                                                  2
Case 4:20-cv-00127-JHM-HBB Document 23 Filed 01/06/21 Page 3 of 4 PageID #: 74




       While the parties are free to propose any amended version of an agreed protective order,

the Court has previously accepted orders with the following provision regarding the sealing of

documents:

              Unless otherwise ordered by the Court or agreed to by the parties,
              should any party seek to file any documents and deposition
              transcripts containing or reflecting Confidential Information with
              the Court or any appellate court, said party shall notify the party that
              has designated the information as Confidential Information and
              afford the designating party no less than 3 business days to file a
              joint motion for leave to seal, pursuant to LR 5.7 and applicable law.
              Although filed jointly, the designating party is fully responsible for
              preparing the joint motion, filing same, and making any and all
              arguments in support of the motion. Consistent with the
              requirements in LR 5.7(c), the motion for leave to seal must explain
              why “sealing is required and must establish that the document
              sought to be filed under seal is entitled to protection from public
              disclosure.” The party seeking to file any said Confidential
              Information shall not oppose the motion, but shall have no further
              obligations under this Order, and the party seeking to file does not
              waive any rights under this Order. Should the Court grant the
              motion, the Confidential Information shall be filed in a sealed
              envelope with a cover label bearing the caption of the action
              containing the following notice: TO BE FILED UNDER SEAL
              PURSUANT TO AGREED CONFIDENTIALITY ORDER
              ENTERED IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF KENTUCKY, CASE NO. _:__-
              cv-_____-___. And, any filings shall comply with LR 5.7(d) as well
              as the Court’s Amended Electronic Case filing Administrative
              Policies and Procedures. Confidential Information used in any court
              proceeding in connection with this action shall not lose its
              confidential status through such use. All such Confidential
              Information so filed shall be maintained by the Clerk of the Court
              separate from the public records in this action and shall be released
              to persons or entities other than attorneys for the parties and Court
              personnel only upon written agreement of each designating party or
              upon further order of the Court entered after reasonable written
              notice and opportunity to each designating party to file objections
              thereto. In the event that each designating party and any party
              seeking to use such Confidential Information at trial are unable to
              reach an agreement as to the procedure to ensure the confidentiality
              of the Confidential Information, the matter shall be submitted to the
              Court.



                                                 3
Case 4:20-cv-00127-JHM-HBB Document 23 Filed 01/06/21 Page 4 of 4 PageID #: 75




                                         ORDER

        WHEREFORE, the joint motion for entry of a protective order (DN 18) is DENIED with

leave to refile.




                                                              January 6, 2021

        Copies:      Counsel of Record




                                             4
